ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
This Court suspended the respondent from the practice of law for a period of 180 days on April 3, 2003, ordering 30 days of the suspension served, but staying 150 days of the suspension provided that respondent complied with certain terms and conditions of probation for a period of 1 year. Matter of Batesky, 785 N.E.2d 1101 (Ind.2003). On October 10, 2008, this Court extended respondent's probation for 90 days as a result of respondent's failure to timely file required audit reports. Matter of Batesky, 796 N.E.2d 1188 (Ind.2003). On March 7, 2005, respondent filed his petition for termination of probation and affidavit of compliance. Respondent represents that he has successfully completed his term of probation and that the Indiana Supreme Court Disciplinary Commission does not object to termination of his probation.
And this Court, being duly advised, now finds that respondent's compliance with all terms of his disciplinary probation now permits his release from disciplinary probation and his full reinstatement to the practice of law in this state.
IT IS, THEREFORE, ORDERED that the respondent, Richard P. Batesky, Jr., is released from the terms of his disciplinary probation and fully reinstated to the practice of law in this state, effective immediately.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission, and to all other entities as provided in Ad-mis.Disc.R. 23(8)(d).
All Justices concur.